DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8, 9, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10, 11, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Development of a Gravid Trap for Collecting Live Malaria Vectors Anopheles gambiae s.l. by Dugassa et al. (07/05/2013) in view of Barrera et al. 9,237,741 or Kotz et al. 4,563,344 or How to Make an Ovitrap Mosquito Trap (2015) and Barrera et al. 9,237,741 and The John W. Hock Company, CDC Gravid Trap (2015).

100 liters of liquid.  Barrera et al. disclose an apparatus for control of insect vectors comprising a gravid ovitrap with an attractant chamber (202) having dimensions to hold a volume of optionally 19 liters or greater (19 liters is equivalent to 5 gallons; see col. 5, lines 56-61), and wherein the container comprising at least 35 liters of an infusion comprising fermented plant matter (Barrera et al. disclose an apparatus for control of insect vectors comprising an attractant chamber 202 having dimensions to hold a volume of optionally 19 liters or greater [see col. 5, lines 56-61]), wherein the chamber comprises an infusion comprising fermented plant matter (see col. 9, lines 12-14 of Barrera et al.).  Kotz et al. disclose a controlled release agglomerated carrier for pesticides wherein to test the present invention, typical mosquito larvae habitat were constructed by lining wooden, one meter square boxes with polyethylene film and sod; the boxes were then filled with 200 liters of water and allowed to stand for several days; mosquito larvae, predominantly of the species Culex restuans, were field collected and introduced into each simulated breeding pool following treatment with the specified 2.5% chloropurifos formulations described below (see col. 7, line 54 to col. 8, line 2).  How to Make an Ovitrap Mosquito Trap discloses under the Comments Section (see page 2) by delicia.ambrosino.1 that “I have a huge 50 gal. homemade rain barrel with a screen on top.  No food is provided.  They {skeeters} can get in, lay their eggs, but nothing can get out.  All the dead eventually sink to the bottom and decay.  By the way, my barrel is white.  I should use a dark barrel and on extremely hot days cover it so whatever is in there can ‘cook’ as an extra precaution” (50 gallons equals 189.271 liters).  It would have been obvious to a person of ordinary skill in the art to modify the container such that it is capable of holding at least 100 liters of liquid in view of Barrera et al. or Kotz et al. or How to Make an Ovitrap Mosquito Trap in order to provide both a desired size for the container to hold enough attractant material for breeding mosquitoes and a larger size container so that periods of maintaining the trap are less frequent because there is a greater volume of water that must evaporate before requiring replenishment and also to provide a larger volume trap that can cover a larger insect pest treatment area by providing a larger visual target of black coloration and thus attract a greater number of mosquitoes for trapping thereof.  Dugassa et al. and Barrera et al. or Kotz et al. or How to Make an Ovitrap Mosquito Trap do not disclose the container comprising an infusion comprising fermented plant matter.  Barrera et al. disclose wherein the container comprising an infusion comprising fermented plant matter (Barrera et al. disclose an apparatus for control of insect vectors comprising an attractant chamber 202 having dimensions to hold a volume of optionally 19 liters or greater [see col. 5, lines 56-61]), wherein the chamber comprises an infusion comprising fermented plant matter (see col. 9, lines 12-14 of Barrera et al.).  It would have been obvious to one of ordinary skill in the art to modify the container of Dugassa et al. and Barrera et al. or Kotz et al. or How to Make an Ovitrap Mosquito Trap such that it comprises an infusion comprising fermented plant matter in view of Barrera et al. in order to provide a further attractant to the liquid so as to make the container more attractive to gravid mosquitos than water alone such that they are especially enticed to attempt to lay their eggs in the container.  Dugassa et al. and Barrera et al. or Kotz et al. or How to Make an Ovitrap Mosquito Trap and Barrera et al. do not disclose wherein the container comprises at least 35 liters of an infusion comprising fermented plant matter.  The John W. Hock Company, CDC Gravid Trap discloses an Oviposition Attractant (see pages 2-3) which is a hay infusion which is made by adding 1 lb (0.5 kg) of hay to 30 gal (114 liters) of tap water, and allowing the infusion to incubate for 5 days.  It would have been obvious to one of ordinary skill in the art to modify the container of the trap of Dugassa et al. and Barrera et al. or Kotz et al. or How to Make an Ovitrap Mosquito Trap and Barrera et al. such that it comprises at least 35 liters of an infusion comprising fermented plant matter in view of The John W. Hock Company, CDC Gravid Trap in order to provide sufficient biomass that is of appropriate proportion to the large size of the container which is capable of holding at least 100 liters of liquid so as to effectively attract the gravid mosquitos to the container of the trap with a sufficient amount of attractant.  
In regard to claims 2-3, Dugassa et al. disclose wherein the one or more suction traps are selected from CDC light gravid suction traps (A), Frommer Updraft gravid suction traps (B), and Reiter Cummings (C) traps.

In regard to claim 10, Dugassa et al. disclose wherein LV-gravid comprises supports (i) for supporting top mounted suction traps, wherein the supports are of a sufficient length to overlay or be attached to two opposing sides of the container (see Fig. 2).
In regard to claim 11, Dugassa et al. disclose wherein the supports (silver antispread bars mounted to the underside of the box of C or D [Reiter Cummings traps] in Fig. 2) overlay two opposing sides of the container (opposing sides of iv) and further comprise notches or grooves that are dimensioned so that the top surface of the opposing sides of the container can slideably fit into the notches or grooves (see pictures of the Reiter Cummings trap shown in the Figures of the Gravid Mosquito Trap sold by BioQuip Products).
In regard to claim 13, Dugassa et al. disclose wherein the LV-gravid trap comprises suction trap holders (inner sides of i which abut tube iii in Fig. 2) for top mounted suction traps, wherein the suction trap holders fit around the lower portion (iii) of the one or more suction traps and are capable of being joined together using a fastening means (see fastener extending through i and iii in Fig. 2).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Development of a Gravid Trap for Collecting Live Malaria Vectors Anopheles gambiae s.l. by Dugassa et al. (07/05/2013) in view of Barrera et al. 9,237,741 or Kotz et al. 4,563,344 or How to Make an Ovitrap Mosquito Trap (2015) and Barrera et al. The John W. Hock Company, CDC Gravid Trap (2015) as applied to claim 1 above, and further in view of Liu 2009/0212051.
Dugassa et al. and Barrera et al. or Kotz et al. or How to Make an Ovitrap Mosquito Trap and Barrera et al. and The John W. Hock Company, CDC Gravid Trap do not disclose wherein the container is a 40- to 60-gallon plastic drum.  Liu discloses a rainwater collection and storage system and that water conservation has become an important issue in many cites, states, and countries; to overcome this situation, house owners have resort to saving rainwater in plastic containers which are barrel shape and that generally these containers are not pleasant to see and that often homeowners have to build short wall or fence to block the view of the containers from the street; besides the appearance problem, the containers often cause another problem, which is providing a breeding place of mosquitoes and that stored rainwater in the containers often provides a good environment for mosquitoes to lay eggs and that these barrels are usually small and range from 50 to 200 gallons, generally not big enough for storing rainwater for more extensive water use, such as irrigation, car wash, or toilets use (see paras. 0002-4).  It would have been obvious to one of ordinary skill in the art to modify the container of Dugassa et al. and Barrera et al. or Kotz et al. or How to Make an Ovitrap Mosquito Trap and Barrera et al. and The John W. Hock Company, CDC Gravid Trap such that it is a 40- to 60-gallon plastic drum in view of Liu in order to utilize a commercially available off-the-shelf container that is relatively inexpensive and easily obtained in many locales and which is capable of holding the necessary 100 liters volume of liquid.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Development of a Gravid Trap for Collecting Live Malaria Vectors Anopheles gambiae s.l. by Dugassa et al. (07/05/2013) in view of Barrera et al. 9,237,741 or Kotz et al. 4,563,344 or How to Make an Ovitrap Mosquito Trap (2015) and Barrera et al. 9,237,741 and The John W. Hock Company, CDC Gravid Trap (2015) as applied to claim 1 above, and further in view of FR 2,897,509 to Blanc.
Dugassa et al. do not disclose wherein the container comprises an opening at the base of the container to allow for drainage of liquid from the container, wherein the opening may be plugged or closed to prevent unwanted drainage of the liquid from the container.  Blanc discloses a mosquito larva capturing/killing device having a recipient (2) filled with fresh water (8) for attracting mosquitoes; an opening at a base of the recipient (opening plugged by drain plug 6; see Fig. 3); and a drain plug (6) to prevent unwanted drainage of the water from the recipient (2).  It would have been obvious to one of ordinary skill in the art to modify the container of Dugassa et al. such that it comprises an opening at the base of the container to allow for drainage of liquid from the container, wherein the opening may be plugged or closed to prevent unwanted drainage of the liquid from the container in view of Blanc in order to provide a means for draining the container at its lowest point when desired for ease in maintenance.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Development of a Gravid Trap for Collecting Live Malaria Vectors Anopheles gambiae s.l. by Dugassa et al. (07/05/2013) in view of Barrera et al. 9,237,741 or Kotz et al. 4,563,344 or How to Make an Ovitrap Mosquito Trap (2015) and Barrera et al. The John W. Hock Company, CDC Gravid Trap (2015) as applied to claim 1 above, and further in view of McBride et al. 2008/0236028 or Hsin-Chang et al. 7,363,745.
Dugassa et al. do not disclose wherein the notches or grooves are curved so as to fit the top surface of the opposing sides of a cylindrical container.  McBride et al. and Hsin-Chang et al. disclose a suction trap with a cylindrical container (50, 56 OR 61) and a support (ring of 54 OR 52) for a fan (54 OR 53) that is curved so as to fit the top surface of the opposing sides of the cylindrical container (see Fig. 1 or 3 OR see Fig. 4).  It would have been obvious to one of ordinary skill in the art to modify the notches or grooves of the supports of Dugassa et al. such that they are curved so as to fit the top surface of the opposing sides of a cylindrical container in view of McBride et al. or Hsin-Chang et al. in order to provide a means for stably mounting the suction trap to a container with a round/circular cross section.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Development of a Gravid Trap for Collecting Live Malaria Vectors Anopheles gambiae s.l. by Dugassa et al. (07/05/2013) in view of Barrera et al. 9,237,741 or Kotz et al. 4,563,344 or How to Make an Ovitrap Mosquito Trap (2015).
In regard to claim 17, Dugassa et al. disclose a container (iv in Fig. 2) capable of holding at least 24 liters of liquid (see page 3, right column, line 20); one or more suction vacuum traps (CDC gravid trap A with collection bag ii & upright tube iii); wherein the one or more suction vacuum traps are attached to the top of the container (iv) by use of an attachment means or by use of supports (i) and suction trap holders (fasteners shown in Fig. 2 extending through supports i and connecting to upright tube 100 liters of liquid.  Barrera et al. disclose an apparatus for control of insect vectors comprising a gravid ovitrap with an attractant chamber (202) having dimensions to hold a volume of optionally 19 liters or greater (19 liters is equivalent to 5 gallons; see col. 5, lines 56-61), and wherein the container comprising at least 35 liters of an infusion comprising fermented plant matter (Barrera et al. disclose an apparatus for control of insect vectors comprising an attractant chamber 202 having dimensions to hold a volume of optionally 19 liters or greater [see col. 5, lines 56-61]), wherein the chamber comprises an infusion comprising fermented plant matter (see col. 9, lines 12-14 of Barrera et al.).  Kotz et al. disclose a controlled release agglomerated carrier for pesticides wherein to test the present invention, typical mosquito larvae habitat were constructed by lining wooden, one meter square boxes with polyethylene film and sod; the boxes were then filled with 200 liters of water and allowed to stand for several days; mosquito larvae, predominantly of the species Culex restuans, were field collected and introduced into each simulated breeding pool following treatment with the specified 2.5% chloropurifos formulations described below (see col. 7, line 54 to col. 8, line 2).  How to Make an Ovitrap Mosquito Trap discloses under the Comments Section (see page 2) by delicia.ambrosino.1 that “I have a huge 50 gal. homemade rain barrel with a screen on top.  No food is provided.  They {skeeters} can get in, lay their eggs, but nothing can get out.  All the dead eventually sink to the bottom and decay.  By the way, my barrel is white.  I should use a dark barrel and on extremely hot days cover it so whatever is in there can ‘cook’ as an extra precaution” (50 gallons equals 189.271 liters).  It would have been obvious to a person of ordinary skill in the art to modify the container such that it is capable of holding at least 100 liters of liquid in view of Barrera et al. or Kotz et al. or How to Make an Ovitrap Mosquito Trap in order to provide both a desired size for the container to hold enough attractant material for breeding mosquitoes and a larger size container so that periods of maintaining the trap are less frequent because there is a greater volume of water that must evaporate before requiring replenishment and also to provide a larger volume trap that can cover a larger insect pest treatment area by providing a larger visual target of black coloration and thus attract a greater number of mosquitoes for trapping thereof.  

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Applicant submits that it is not clear what combination of art is being applied.  Applicant can interpret the rejection recited on page 3, paragraph 6 of the Office Action as follows…”, the Examiner contends that the body of the rejection beginning at page 3, paragraph 6 of the Non-Final Rejection mailed on 10/05/2020 is clear in that the Examiner clearly stated what Dugassa does and does not disclose and that the limitations for which Dugassa does not disclose, the prior art of record was applied appropriately to teach the lacking limitations of Dugassa.  For instance, it was clearly stated that Dugassa “do not disclose a container capable of holding at least 100 liters of liquid.” and that immediately following that statement, it was 
In regard to applicant’s argument that “It is the Applicant’s position that the teachings or suggestions from Dugassa et al. in view of Barrera et al. do not destroy the 
In regard to applicant’s argument that “It is critical that the Examiner recognize that merely because something has a defined volume does not mean that the whole volume contains a liquid attractant.”, the Examiner recognizes that not necessarily the entire volume of the container of Barrera et al. would be filled with liquid attractant and that the point of using Barrera et al. as a modifying reference was because it at least teaches that one having ordinary skill in the art would at least conceive of the use of larger containers in making a mosquito ovitrap.
In regard to applicant’s argument that “The Examiner asserts that Barrera et al. teach at column 5, lines 48-61 teach a chamber that can ‘hold 40-60 gallons’ (Office Action at page 7, lines 14)…”, the Examiner contends that there was never any assertion that the container of Barrera et al. could hold 40-60 gallons or that there were container volumes in Barrera et al. that were measured in gallons.  The rejection at paragraph 7 of the Non-Final Action mailed on 10/05/2020 utilized Liu as the modifying 
In regard to applicant’s argument that “Kotz et al. is cited for seeding a 200 liters wood box open to the environment with mosquito larvae that were intentioinally collected from the environment…One of skill in the art would not look to Kotz et al. since Kotz et al. has nothing to do with trapping mosquitoes…The Examiner again cites to a reference (How to Make an Ovitrap Mosquito Trap)…There is nothing in How to Make an Ovitrap Mosquito Trap that describes how much fluid volume is actually in the 50 gallon rain barrel…”, the Examiner contends that Kotz et al. and How to Make an Ovitrap Mosquito Trap provide clear teachings that it old and well known to one having ordinary skill in the art to utilize a container capable of holding 100 liters of liquid as a mosquito ovitrap and that neither Kotz et al. nor How to Make an Ovitrap Mosquito Trap was not relied upon for any teachings pertaining to the details of the trapping means.
In regard to applicant’s argument that “The Examiner cites to John W. Hock Company for teaching an attractant material…does not overcome the deficiencies of Dugassa et al., Barrera et al., Kotz et al., or How to Make an Ovitrap Mosquito Trap…”, the Examiner contends that the reference of the John W. Hock Company was relied upon as a modifying reference for its teaching of the container comprising at least 35 liters of an infusion comprising plant matter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA